Citation Nr: 0028147	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for foot disorders, 
including pes planus and hyperhidrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active duty for training from June 1978 to 
November 1978, and had active duty service from July 1979 to 
July 1983.

This present matter comes to the Board on appeal from a 
November 1998 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied the veteran's claim for service connection for 
foot disorders.


FINDINGS OF FACT

1.  In March 1998, the Board denied entitlement to service 
connection for foot disorders, including pes planus and 
hyperhidrosis; this decision was not appealed.

2.  Evidence developed since the March 1998 decision includes 
information not previously considered which bears directly 
and substantially upon specific matters under consideration 
as to the issue of entitlement to service connection for foot 
disorders, including pes planus and hyperhidrosis.

3.  The claim of service connection for foot disorders is 
plausible.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision, which denied entitlement 
to service connection for foot disorders, including pes 
planus and hyperhidrosis, is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

2.  Evidence submitted since the March 1998 Board decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for foot disorders, 
including pes planus and hyperhidrosis, is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of service connection for foot disorders is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In conjunction with this present application to reopen, the 
veteran has submitted a May 1998 clinical record from his 
private physician suggesting that his current complex foot 
disorders are related to the foot symptomatology that he 
manifested during his period of active duty service.

i.  New and Material Evidence

The March 1998 Board decision denied service connection for 
foot disorders, including pes planus and hyperhidrosis.  The 
decision was not appealed and became final.  38 U.S.C.A. § 
7104.  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  

Following issuance of the Hodge ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the Court articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  However, the Court's decision in Winters was 
recently vacated by the Federal Circuit in July 2000 on the 
grounds that the Court exceeded its jurisdiction in that case 
by addressing de novo the issue of whether the claim was well 
grounded (the second step in the three-step analysis 
articulated in Elkins).  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  

Rather than remand the case to the Board, the Court simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board. Id.  The 
Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and in light 
of the intervening change in the law resulting from the Hodge 
and Elkins rulings, the Federal Circuit stated that the Court 
should have remanded the claim to the Board for 
reconsideration in light of Hodge. Id, citing Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000). The Federal Circuit in 
Winters did not address a challenge to the three-step 
analysis for reopening claims established in Elkins in light 
of its holding that the Court had to remand the case back to 
the Board for a Hodge-new and material reconsideration. Id.  
Hence, the Elkins-three-step analysis for reopening a claim 
based on new and material evidence remains good law that the 
Board is bound to apply.  See Tobler v. Derwinski, 2 Vet. 
App. 8 (1991) (precedent decisions of courts of superior 
jurisdiction to Board must be given full force and effect 
immediately, even if VA appeals the decision).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard, supra; see also Fossie v. West, 12 Vet. App. 1 
(1998).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the appellant has submitted new and material evidence such as 
to reopen his claim for service connection foot disorders.  
The RO previously denied service connection for foot 
disorders, including pes planus and hyperhidrosis, as the 
available record, in essence, did not reflect evidence of 
aggravation of the disability in service.  As noted above, 
however, the veteran's private physician suggests that the 
veteran's claimed foot disorders are related to the foot 
symptomatology that he manifested during his period of active 
duty service.  This information bears directly and 
substantially upon specific matters under consideration.  The 
Board finds that the information added to the record is 
"new" since it was not available for review in March 1998, 
and is "material" since it relates directly to the matter 
which was the basis of the prior denial of service 
connection.  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
appellant's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

ii.  Well Groundedness

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Insofar as the veteran's private physician suggests that his 
current complex foot disorders are related to the foot 
symptomatology that he manifested during his period of active 
duty service, the Board finds the elements of a well grounded 
claim for service connection, as set forth in Caluza and 
Epps, are satisfied.  However, before proceeding to 
adjudicate the merits of the claim the VA duty to assist must 
be fulfilled and this matter will be addressed in the remand 
section of this decision.


ORDER

The claim of entitlement to service connection for foot 
disorders, including pes planus and hyperhidrosis, is 
reopened and is well grounded; to this extent, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
foot disorders, including pes planus and hyperhidrosis, is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his foot disorders, 
including pes planus and hyperhidrosis, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including those developed by 
Dr. Matey and VA records (not already in 
the claims folder), should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for a VA podiatric examination of 
the veteran in order to determine the 
etiology of his current foot disorders, 
including pes planus and hyperhidrosis.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
examiner.  The examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not that any 
current foot pathology, including pes 
planus and hyperhidrosis, is related to 
service either by way of incurrence or 
aggravation, or is secondary to service-
connected plantar warts of the feet.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
actions, the RO should then re-adjudicate 
the veteran's claim for foot disorders, 
including pes planus and hyperhidrosis.  
If this determination remains adverse to 
the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge 
	Board of Veterans' Appeals

 

